Citation Nr: 1030904	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-28 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for residuals 
of a bilateral knee trauma.


REPRESENTATION

Appellant represented by:	Laura L. Warrick, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1971.

This matter comes before the Board of Veteran's Appeals 
("Board") on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Indianapolis, Indiana, which denied the Veteran's 
application to reopen a previously-denied claim of entitlement to 
service connection for residuals of a bilateral knee trauma.

In February 2006, the Board remanded the Veteran's claim for 
further development, specifically to provide him with notice of 
the requirements for establishing a claim of entitlement to 
service connection based on the submission of new and material 
evidence.  This was accomplished, and in June 2010, the VA 
Appeals Management Center issued a Supplemental Statement of the 
Case, which continued to deny the Veteran's claim.  The claims 
folder has been returned to the Board for further appellate 
proceedings.

In May 2006, the Veteran testified at a local hearing before a 
decision review officer at the Indianapolis RO.  A transcript of 
this proceeding has been associated with the claims folder.

The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for posttraumatic stress disorder has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A June 1983 Board decision denied service connection for 
residuals of a bilateral knee trauma based on a finding that a 
chronic bilateral knee disorder was neither incurred in, nor 
aggravated by service, and did not develop subsequent to service 
separation.  

2.  The evidence submitted since the June 1983 Board decision is 
either cumulative or redundant and, when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for residuals of a bilateral knee trauma.


CONCLUSION OF LAW

The June 1983 Board decision that denied service connection for 
residuals of a bilateral knee trauma is final.  38 U.S.C.A. § 
7104(b) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, that the Secretary of VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated March 2009.  
The RO informed the appellant of the types of evidence needed in 
order to substantiate his claim for service connection, the 
division of responsibility between the appellant and VA for 
obtaining the required evidence, and requested that the appellant 
provide any information or evidence in his possession that 
pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  The letter also informed the Veteran of how VA 
determines the disability rating and effective date elements of a 
claim.  Additionally, the letter notified the Veteran of the 
criteria pertaining to what constitutes new and material 
evidence, as well as the specific reason(s) for the previous 
denial.  

The Board notes that, although this notice was sent after the 
initial adjudication of the Veteran's claim, in July 2005, prior 
to the issuance of this letter, the RO readjudicated the claim in 
a Statement of the Case, which provided the Veteran with detailed 
information regarding how to establish a claim of entitlement to 
service connection based on the submission of new and material 
evidence.  Based on these facts, as well as the notice given, the 
Board finds that a reasonable person would know what evidence was 
needed in order to establish his or her claim.  Therefore, any 
failure in the content or timing of the notice is not 
prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service treatment records, 
post-service VA and private treatment records, and a VA 
examination report dated May 2004.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  The 
Veteran has not referenced any outstanding, available records 
that he wanted VA to obtain or that he felt were relevant to the 
claim that have not already been obtained and associated with the 
record.  VA's responsibility to assist extends to requesting 
evidence from any new source identified by the claimant, and if 
that evidence is not new and material, the claim is not reopened 
and VA has no further duties to the claimant with respect to that 
particular claim.

With regard to the VA examination, the Board notes the case of 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the 
appellant argued that the Board was obligated to reopen his claim 
because the RO had arranged for an examination, and that the 
examination in question was inadequate.  In that decision, the 
Court held that the Board was not obligated to reopen a claim 
merely because the RO reopened the claim and undertook 
development, such as obtaining a new examination or opinion.  
Accordingly, in this case, although the RO arranged for the 
Veteran to undergo a VA examination and obtained an opinion 
regarding his claim of entitlement to service connection for 
residuals of a bilateral knee trauma, the Board is not obligated 
to reopen the claim solely as a consequence of that development 
having been conducted.  Moreover, to the extent that such 
examination is inadequate insofar as how it addressed the 
Veteran's service connection claim, any such inadequacy is moot, 
as the Board is finding that new and material evidence has not 
been received sufficient to reopen the claim.  See Woehlaert, 
supra. 

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).
The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

Service connection may be established for a disability resulting 
from personal injury suffered, or disease contracted, in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

III.  New and Material Evidence

The Veteran contends that he has disabling residuals of a 
bilateral knee trauma, which are the result of an October 1969 
motorcycle accident in service.  Therefore, the issue for 
resolution before the Board is whether new and material evidence 
has been submitted sufficient to reopen the Veteran's claim of 
entitlement to service connection for this condition.  Based on a 
review of the complete evidence of record, the Board concludes 
that new and material evidence has not been received.  

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992). 

In June 1983, the Board denied the Veteran's claim of entitlement 
to service connection based on a finding that a chronic bilateral 
knee disorder was not incurred during service, and did not 
develop following service separation.  At the time of the denial, 
the Board considered the Veteran's complete service treatment 
records, which were negative for any evidence of a chronic knee 
disorder in service (other than a left knee contusion in February 
1971) or at separation, a "buddy" statement from a former 
fellow serviceman, lay statements from acquaintances of the 
Veteran and the Veteran's personal statements, both oral and 
written, in support of his claim.  Accordingly, the decision is 
not subject to revision except upon the receipt of new and 
material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  

In February 2004, the Veteran applied to reopen his claim.  In an 
August 2004 rating decision, the RO determined that new and 
material evidence had not been received sufficient to reopen the 
Veteran's previously-denied claim.  

A review of the claims folder shows that the new evidence 
submitted since the June 1983 Board decision consists of private 
treatment records, dated December 1974 through May 2007; a VA 
examination report, dated May 2004; VA treatment records, dated 
February and August 2008; a May 2006 transcript of the Veteran's 
hearing before a decision review officer at the Indianapolis RO; 
and additional statements from the Veteran in support of his 
claim.

The private treatment records, from St. Vincent's Hospital, show 
that, in December 1974, following service, the Veteran underwent 
a left knee x-ray, which revealed no significant abnormalities.  
A January 1984 record shows that, while being treated for 
unrelated gastrointestinal problems, the Veteran provided his 
treating provider with a history of having problems with his back 
and knees secondary to a motorcycle accident during service in 
Vietnam.  However, there was no indication of a knee disorder at 
that time.  In 1991, he was diagnosed with minimal arthritic 
changes to the left knee, and in 1997, he was diagnosed with 
arthritis of the knees, bilaterally.  None of these records, 
however, related the Veteran's arthritis to service or any 
incident of service.   In a subsequent report, dated May 2007, 
the Veteran was seen for severe pain in the left knee, which he 
said had developed after he engaged in work around the house.  At 
that time, however, the Veteran reported that the original onset 
date of his left knee pain was 1987.

During the May 2004 VA examination, the Veteran reported that he 
developed left knee pain in 1970 after multiple high impact 
injuries and contusions sustained while jumping from helicopters 
during missions as a paratrooper.  The Veteran's DD 214, however, 
indicates that his military occupational specialty was as a 
photocamera specialist (the equivalent of a civilian 
photographer).  The examiner diagnosed the Veteran with left knee 
pain and concluded, based on the Veteran's statements as having 
participated in multiple parachuting missions, that it was 
"possible" that his left knee pain was due to service. 

The VA treatment records from 2008 show that, while receiving 
treatment at the VA medical center for unrelated disorders, the 
Veteran underwent two physical examinations, which revealed no 
evidence of joint disorders, including no stiffness or swelling.   

In this regard, the Board notes that, while the Veteran's private 
and VA treatment records are new, in that they were not of record 
at the time of the June 1983 Board decision, they are not 
material because they fail to demonstrate either that the Veteran 
sustained a bilateral knee trauma during service, or the current 
presence of a chronic bilateral knee disability which is related 
to service.  Moreover, the Veteran's statement to his private 
examiner in 2007, that the original onset date of his knee pain 
was in 1987, more than a decade after service, is evidence that 
weighs against the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) (holding that evidence that is unfavorable to a 
claimant is not new and material).  In this case, the only 
evidence that the Veteran sustained bilateral knee trauma in 
service comes from the Veteran himself.  This evidence is 
therefore not new and material. 

With regard to the VA examiner's conclusion that the Veteran's 
left knee pain was possibly due to service, the Board notes that 
a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  In addition, the Court has held that mere pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, the 
examiner's opinion does not constitute new and material evidence 
sufficient to reopen the claim.

With regard to the Veteran's personal statements in support of 
his claim, including the transcript from the May 2006 RO hearing, 
in which the Veteran continued to report having sustained knee 
injuries in a motorcycle accident in service, the Board notes 
that, while these statements are new, they are not material 
because they are essentially a restatement of his contentions 
made at the time of the June 1983 Board denial, and neither raise 
a reasonable possibility of substantiating the claim, nor relate 
to an unestablished fact necessary to substantiate the claim. 

The Board thus concludes that although the evidence received 
since the June 1983 Board decision is new, because it does not 
raise a reasonably possibility of substantiating the Veteran's 
claim, it does not constitute new and material evidence 
sufficient to reopen his claim of service connection for 
residuals of a bilateral knee trauma.

ORDER

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for 
residuals of a bilateral knee trauma is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


